Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 24, 2017

                                     No. 04-16-00779-CR

                                  Anthony Newton HARRIS,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR9455
                       Honorable Kevin M. O'Connell, Judge Presiding


                                        ORDER
           According to our case management system, appellant’s brief was originally due May 5,
2017. However, we subsequently had to abate this matter to the trial court for appointment of
new counsel, which required that new briefing deadlines be set. Moreover, unbeknownst to the
court, the clerk’s record was not fully filed until September 22, 2017. Accordingly, appellant’s
brief was due – following appointment of new counsel and completion of the appellate record –
on October 23, 2017. On October 20, 2017, appellant filed a motion for extension of time asking
for an additional thirty days in which to file the brief. After reviewing the motion, we GRANT
appellant’s motion and ORDER appellant to file his brief in this court on or before November
22, 2017.

                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2017.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court